19-785
     Singh v. Garland
                                                                                  BIA
                                                                          A205 935 070


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            RAYMOND J. LOHIER, JR.,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   GURPREET SINGH,
14            Petitioner,
15
16                      v.                                       19-785
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Suraj Raj Singh, The Law Offices
24                                      of Suraj Raj Singh P.C., Richmond
25                                      Hill, NY.
26
27   FOR RESPONDENT:                    Brian M. Boynton, Acting
28                                      Assistant Attorney General;
29                                      Anthony P. Nicastro, Assistant
30                                      Director; Yanal H. Yousef, Trial
31                                      Attorney, Office of Immigration
32                                      Litigation, United States
 1                                  Department of Justice, Washington,
 2                                  DC.

3          UPON DUE CONSIDERATION of this petition for review of a

4    Board of Immigration Appeals (“BIA”) decision, it is hereby

5    ORDERED, ADJUDGED, AND DECREED that the petition for review

6    is DENIED.

7          Petitioner Gurpreet Singh, a native and citizen of India,

8    seeks review of a March 8, 2019 decision of the BIA denying

9    his motion to reopen his removal proceedings.              In re Gurpreet

10   Singh, No. A 205 935 070 (B.I.A. Mar. 8, 2019).                 We assume

11   the   parties’   familiarity    with      the    underlying     facts   and

12   procedural history.

13         We review the BIA’s denial of a motion to reopen for

14   abuse of discretion.       See Zhao Quan Chen v. Gonzales, 492

15 F.3d 153, 154 (2d Cir. 2007).           The BIA abuses its discretion

16   if    its    “decision    provides       no     rational    explanation,

17   inexplicably departs from established policies, is devoid of

18   any   reasoning,   or    contains       only    summary    or   conclusory

19   statements; that is to say, where the Board has acted in an

20   arbitrary or capricious manner.”           Kaur v. BIA, 413 F.3d 232,

21   233–34 (2d Cir. 2005) (internal quotation marks omitted).


                                         2
 1       In support of his motion to reopen, Singh presented his

 2   own affidavit, along with affidavits from friends and family

 3   members stating that, after his father changed political

 4   affiliations, he was attacked by members of that party.

 5   Singh also submitted an affidavit from his mother stating

 6   that the family had experienced threats and harassment.        As

 7   Singh argues and the Government concedes, the BIA erred in

 8   concluding that Singh’s evidence was previously available

 9   because the evidence addressed attacks on his father in India

10   that allegedly occurred while his appeal was pending before

11   the BIA.     See 8 C.F.R. § 1003.2(c)(1) (A motion to reopen

12   requires evidence that “is material and was not available and

13   could not have been discovered or presented at the former

14   hearing.” (emphasis added)); Norani v. Gonzales, 451 F.3d
15   292, 294 & n.3 (2d Cir. 2006) (“[I]n reviewing the BIA’s

16   determination   of   whether   previously   unavailable   evidence

17   supported the . . . motion to reopen, we must inquire whether

18   the evidence could have been presented at the hearing before

19   the IJ.”).

20       Nevertheless, the BIA did not abuse its discretion by

21   denying the motion to reopen.        The BIA has broad discretion
                                      3
 1   to deny a motion to reopen.    Singh v. Mukasey, 536 F.3d 149,

 2   153 (2d Cir. 2008).   One basis for denying a motion to reopen

 3   is the applicant’s “failure to establish a prima facie case

 4   for the relief sought.”      INS v. Doherty, 502 U.S. 314, 323

 5   (2d   Cir.   1992).    Additionally,    the   applicant   has   the

 6   “heavy burden of demonstrating a likelihood that the new

 7   evidence presented would alter the result in the case.”         Li

 8   Yong Cao v. U.S. Dep’t of Justice, 421 F.3d 149, 156 (2d Cir.

 9   2005) (internal quotation marks omitted).

10         The BIA reasonably concluded that Singh’s new evidence

11   failed to meet his burden.    First, as the BIA determined, the

12   evidence failed to address or rehabilitate the bases for the

13   adverse credibility determination.       The BIA may rely on an

14   immigration judge’s (“IJ’s”) underlying adverse credibility

15   determination to decline to credit new evidence supporting a

16   motion to reopen.     See Qin Wen Zheng v. Gonzales, 500 F.3d
17   143, 147 (2d Cir. 2007) (finding it appropriate for the BIA

18   to use “the IJ’s unchallenged conclusion that [the applicant]

19   was not credible in support of its refusal to credit the

20   authenticity” of new evidence).        The BIA reasonably denied

21   reopening on this basis because Singh’s new evidence—letters
                                     4
 1   from his family members and his own assertion that he had

 2   changed his political affiliation since his hearing—did not

 3   rehabilitate his credibility.

 4       Second, the BIA reasonably concluded that even crediting

 5   Singh’s evidence, he failed to establish a well-founded fear

 6   of future persecution.     The letters from Singh’s family

 7   asserted that Singh’s father’s attackers had threatened or

 8   harassed the family, but not that any other family members

 9   had been harmed.   Accordingly, the BIA did not err in finding

10   that the evidence did not reflect a well-founded fear of harm

11   rising to the level of persecution.    See Ivanishvili v. U.S.

12   Dep’t of Justice, 433 F.3d 332, 341 (2d Cir. 2006) (discussing

13   definition of persecution and distinguishing persecution from

14   harassment).

15       In sum, absent reliable evidence that Singh would suffer

16   harm rising to the level of persecution, the BIA did not abuse

17   its discretion in denying reopening because Singh did not

18   state a prima facie case for asylum. Id. at 339–41; Doherty,

19 502 U.S. at 323.




                                     5
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  6